            Case 1:20-cv-01346-GLR Document 14 Filed 12/02/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                       Baltimore Division



Brother Convenience Store, Inc. et al               *
Plaintiff                                           *      Case No.1:20-cv-01346-GLR


.v.                                                 *
                                                    *
UNITED STATES DEPARTMENT OF                         *
AGRICULTURE                                         *
                Defendant                           *
                                        ****************************
                                             ORDER

        HAVING READ AND CONSIDERED the parties' Consent Motion for Extension of

Time to respond to Defendant's Motion to Dismiss or In The Alternative for Summary Judgment,

and for good cause shown, it is, this 2nd day of December, 2020, hereby:

        ORDERED that the Motion (ECF No. 13) is GRANTED; and

        IT IS FURTHER ORDERED that plaintiffs shall respond to Defendant’s Motion by

January 30, 2021.


                                        ____________________/s/__________________________
                                        George Levi Russell, III
                                        United States District Judge
